Citation Nr: 0528066	
Decision Date: 10/19/05    Archive Date: 11/01/05

DOCKET NO.  02-22 299	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Nashville, 
Tennessee


THE ISSUE

Entitlement to service connection for ovarian cancer.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESSES AT HEARING ON APPEAL

Appellant and sister


ATTORNEY FOR THE BOARD

Kay Hudson, Counsel


INTRODUCTION

The veteran had active service from September 1977 to 
September 1997.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a regional office (RO) rating decision 
of July 2002.  In May 2005, the appellant appeared at a 
videoconference hearing held before the undersigned.  


REMAND

The veteran contends that ovarian cancer diagnosed in 
February 1999 had its onset while she was on active duty.  
She was discharged from active duty on September 30, 1997, 
and ovarian cancer was diagnosed on February 4, 1999, one 
year and four months after her discharge from service.  
Service connection for malignant tumors is presumed if the 
disability is manifested to a compensable degree within one 
year of separation from service.  38 U.S.C.A. §§ 1101, 1112, 
1113 (West 2002); 38 C.F.R. §§ 3.307, 3.309 (2005).  Since a 
malignant neoplasm of the gynecological system warrants a 100 
percent rating, the presence of ovarian cancer at all, even 
if asymptomatic, is compensable, and, thus the presumption 
would apply.  See 38 C.F.R. § 4.116, Code 7627 (2005).  

The veteran underwent surgery in mid-February, 1999; 
according to the surgical report, she had a very friable, 
solid 15 x 15 centimeter large ovarian mass densely adherent 
to the pelvis occupying the complete pelvis, somewhat 
adherent to the uterus, the underlying rectosigmoid colon, 
and the sidewalls.  Beginning in October 1998, VA medical 
records show her complaints of abdominal pain, weight loss, 
and other symptoms, described in February 1999 as 
constitutional symptoms.  In view of this history, as well as 
the size of the tumor when cancer was first diagnosed, a 
medical opinion must be obtained as to whether the ovarian 
cancer diagnosed in February 1999 was present in service, or 
within a year thereafter (i.e., 4 months prior to the 
diagnosis).  See 38 U.S.C.A. § 5103A(d) (West 2002); 
38 C.F.R. § 3.159(c)(4) (2005); Duenas v. Principi, 18 Vet. 
App. 512 (2004).   

Accordingly, the appeal is REMANDED to the RO, via the AMC, 
for the following action:

1.  Tell the veteran to submit to VA 
copies of any evidence in her possession 
relevant to this claim.

2.  Send the veteran's VA claims file to 
a specialist in Gynecology, preferably 
one with a subspecialty in Gynecologic 
Oncology, if available.  The entire 
claims folder and a copy of this REMAND 
must be made available to the physician, 
and he or she should acknowledge such 
review in the examination report.  The 
physician should review the record and 
provide an opinion as to whether it is at 
least as likely as not that the ovarian 
cancer diagnosed in February 1999 had its 
onset during service, or was present 
during the year after the veteran's 
discharge from service.  

In this opinion, it would be helpful if 
the physician would use the following 
language in his or her opinion, as may be 
appropriate:  "more likely than not" 
(meaning likelihood greater than 50%), 
"at least as likely as not" (meaning 
likelihood of at least 50%), or "less 
likely than not" or "unlikely" 
(meaning that there is less than 50% 
likelihood). 

The term "at least as likely as not" 
does not mean "within the realm of 
medical possibility."  Rather, it means 
that the weight of medical evidence both 
for and against a conclusion is so evenly 
divided that it is as medically sound to 
find in favor of that conclusion as it is 
to find against it.  The complete 
rationale for all opinions expressed 
should be provided.  

3.  After assuring compliance with the 
above development, as well as with any 
other notice and development action 
required by law, the RO should review the 
claim for service connection for ovarian 
cancer.  If the claim is denied, the 
veteran and her representative should be 
provided with a supplemental statement of 
the case, and given an opportunity to 
respond, before the case is returned to 
the Board.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).  No action is 
required of the appellant until further notice.  

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans Benefits Act of 2003, Pub. L. No. 108-183, § 
707(a), (b), 117 Stat. 2651 (2003) (to be codified at 38 
U.S.C. §§ 5109B, 7112).

	                  
_________________________________________________
	MICHELLE L. KANE
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2004).


 
 
 
 

